DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims1
Claims 1–4, 6–15, and 17–21 are pending. Claims 12–15 and 17–20 stand withdrawn. In total, claims 1–4, 6–11, and 21 are the subject of this Office Action.
Claim Interpretation
Claim 1 recites “[a] polyamide hollow fiber membrane” and then lists properties of said membrane: (A) “an isopropanol permeability of from about 5 L/m2 h bar to about 150 L/m2 h bar”; (B) “a mean bubble point of from about 50 psi to about 150 psi as measured with HFE-7200”; and (C) “a particle rejection percentage of about 100% for particles having a nominal diameter of from about 1 nm to about 25 nm after being wound onto and dried on a compressible frame” (underlining added). 
When looking at the claim as a whole, Examiner is interpreting this underlined portion as referring to the polyamide hollow fiber membrane per se—as opposed to just particle rejection percentage. That is, Examiner views the above limitation as conveying that the polyamide hollow fiber membrane has, after being wound onto and dried on a compressible frame:
“an isopropanol permeability of from about 5 L/m2 h bar to about 150 L/m2 h bar”; 
“a mean bubble point of from about 50 psi to about 150 psi as measured with HFE-7200”; and 
“a particle rejection percentage of about 100% for particles having a nominal diameter of from about 1 nm to about 25 nm.
If Applicant disagrees with this interpretation then clarification is humbly requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–4, 6–11, and 21 are rejected under 35 U.S.C. 112(a). 
With respect to claim 1, the Specification, while being enabling for a polyamide hollow fiber membrane, does not reasonably provide enablement for the limitations “having an isopropanol permeability of from about 5 L/m2 h bar to about 150 L/m2 h bar, a mean bubble point of from about 50 psi to about 150 psi as measured with HFE-7200, and a particle rejection percentage of about 100% for particles having a nominal diameter of from about 1 nm to about 25 nm after being wound onto and dried on a compressible frame. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In particular, the Specification is not enabling for at least the following reasons:
The Breadth of the Claims. The breadth of the claims covers, inter alia: (1) all species of polyamide;2 (2) all species of environmental conditions (e.g., temperature and pressure) connected with an isopropanol permeability of from about 5 L/m2 h bar to about 150 L/m2 h bar; (3) all species of particles (and materials therefor—e.g., latex, silica, gold, charged particles, and uncharged particles) having a nominal diameter of from about 1 nm to about 25 nm; (4) all species of compressible frame; (5) all species of winding techniques; (6) all species of drying techniques; (7) all species of shape for a hollow fiber (e.g., crimped, non-crimped, star-shaped, symmetric, and asymmetric); and (8) all species of dimensions for a hollow fiber (e.g., inner diameter, outer diameter, and wall thickness)
The Nature of the Invention. The nature of the invention appears to be directed to a product: a polyamide hollow fiber membrane having at least the properties described supra.
The State of the Prior Art. Polyamide hollow fiber membranes were well-known in the prior art.3 Likewise, in general, properties such as permeability, bubble point, and rejection were routinely optimized by those skilled in the art. However, optimizing the specific combination of properties claimed—i.e., (1) isopropanol permeability, (2) mean bubble point as measured with HFE-7200, and (3) particle rejection percentage for particles having a nominal diameter of from about 1 nm to about 25 nm—does not appear to be well-known or routine in the prior art.
The Level of One of Ordinary Skill. The level of ordinary skill appears to be commensurate with at least a graduate student, in chemistry or chemical engineering. In particular, a person of ordinary skill in this art would understand, inter alia: (1) fundamentals of how membranes function; (2) common techniques for forming membranes; (3) polymerization reactions used to form membranes; and (4) commonly used morphological parameters (such as permeability, bubble point, and rejection percentage).
The Level of Predictability in the Art. While general techniques for forming membranes would be known to those skilled in the art, developing a procedure for forming a polyamide membrane having the properties listed in claim 1 would be a high bar for persons of ordinary skill. In particular, a person of ordinary skill would find it difficult to predict—among the myriad techniques for forming a hollow fiber membrane—which conditions would lead to the claimed properties. For example, a person skilled in this art would be unable to predict which spinning conditions, which bath temperatures, which bore liquids, which solvent or solvents, which non-solvents, which stretching procedures, which drying conditions, and which winding conditions would lead to the claimed properties.
The Amount of Direction Provided by the Inventor. The Specification provides examples of forming a polyamide hollow fiber membrane from polyamide 6 using additives (such as diglycerol and polyethylene glycol). (Spec. Examples 5–9.) However, the Specification does not appear to disclose how to form the claimed membrane using, inter alia, (1) all species of polyamide; (2) all species of environmental conditions (e.g., temperature and pressure) connected with an isopropanol permeability of from about 5 L/m2 h bar to about 150 L/m2 h bar; (3) all species of particles (and materials therefor—e.g., latex, silica, gold, charged particles, and uncharged particles) having a nominal diameter of from about 1 nm to about 25 nm; (4) all species of compressible frame; (5) all species of winding techniques; (6) all species of drying techniques; (7) all species of shape for a hollow fiber (e.g., crimped, non-crimped, star-shaped, symmetric, and asymmetric); and (8) all species of dimensions for a hollow fiber (e.g., inner diameter, outer diameter, and wall thickness). 
The Existence of Working Examples. To Examiner’s knowledge, there are no working examples as to how to form the a polyamide hollow fiber membrane using, inter alia, (1) all species of polyamide; (2) all species of environmental conditions (e.g., temperature and pressure) connected with an isopropanol permeability of from about 5 L/m2 h bar to about 150 L/m2 h bar; (3) all species of particles (and materials therefor—e.g., latex, silica, gold, charged particles, and uncharged particles) having a nominal diameter of from about 1 nm to about 25 nm; (4) all species of compressible frame; (5) all species of winding techniques; (6) all species of drying techniques; (7) all species of shape for a hollow fiber (e.g., crimped, non-crimped, star-shaped, symmetric, and asymmetric); and (8) all species of dimensions for a hollow fiber (e.g., inner diameter, outer diameter, and wall thickness).
The Quantity of Experimentation Needed. In view of at least the foregoing, it is respectfully submitted that a person having ordinary skill in the art would be required to carry out undue experimentation in order to replicate Applicant’s claimed invention. 
For instance, given that the claims cover all species of polyamide, those skilled in the art would be required to test various types of polyamide. In particular, for each polyamide selected, various parameters (e.g., concentration) would also have to be tested. 
In this same vein, there are a number of additional parameters which can lead to a particular species of hollow fiber membrane. These parameters include, but are not limited to: (1) bath temperature; (2) use of and/or selection of a bore liquid; (3) bath composition (i.e., using a solvent, co-solvent, and/or non-solvent); and (4) use of and/or selection of additives (such as lithium chloride, polyvinylpyrrolidone, polyethyleneglycol, etc.). To this end, claim 1 also covers all species of compressible frame, all species of winding techniques, and all species of drying techniques. Thus, additional testing would be required to determine, inter alia, which winding techniques on which frames under various drying conditions would lead to the claimed membrane.
In contrast, the Specification provides examples using only a single species of polyamide: polyamide 6. (Spec. Examples 5–9.) Additionally, the use of two specific additives (diglycerol and polyethylene glycol 600) appears to be required. (Id. ¶ 84.) All in all, the examples in the Specification appear to be narrow and require a very specific set of conditions in order to obtain membranes falling within the scope of claim 1.
In view of the above considerations, it is respectfully submitted that a person having ordinary skill in the art would be required to carry out undue experimentation in order to replicate Applicant’s claimed invention. And, for at least these reasons, claim 1 and its dependent claims are not considered enabled by the original full disclosure and are therefore rejected under 35 U.S.C. 112(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed September 13, 2021.
        2 See, e.g., Specification filed December 21, 2018 (“Spec.”), ¶ 37 (disclosing exemplary species of polyamide).
        3 See, e.g., US 3,472,766 A to Shilo Rosenbaum, issued October 14, 1969.